Citation Nr: 0637038	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  00-18 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
ulcerative colitis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1982 to 
September 1985.

These matters come before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision, in which the RO 
continued the veteran's 30 percent rating for ulcerative 
colitis.  The veteran filed a notice of disagreement (NOD) in 
May 2000, and the RO issued a statement of the case (SOC) in 
August 2000.  The veteran filed a substantive appeal later 
that month.

Thereafter, in an August 2003 rating decision, the RO denied 
the veteran's claim for a TDIU.  The veteran's attorney filed 
an NOD that same month.  An SOC was issued in April 2004, and 
the veteran's attorney filed a substantive appeal later that 
month.

In its August 2004 decision, the Board denied a rating in 
excess of 30 percent for ulcerative colitis, and denied 
entitlement to a TDIU.  The veteran filed a timely appeal to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2005, Counsel for the VA Secretary and the 
veteran filed a Joint Motion to Vacate the Board's Decision 
(Joint Motion).  In an Order dated later in April 2005, the 
Court granted the Joint Motion, vacating the August 2004 
Board decision and remanding the matter to the Board for 
further proceedings consistent with the Joint Motion.

In August 2005, the Board remanded the veteran's appeal to 
the RO for further development, to include obtaining VA 
treatment records and affording the veteran a VA examination.  
The RO completed all requested action and continued denial of 
the veteran's claims (as reflected in the July 2006 
supplemental statement of the case (SSOC)) and returned the 
matter to the Board for further appellate consideration.



FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on each claim on appeal has been 
accomplished.

2.  The veteran's ulcerative colitis is manifested by 
intermittent insomnia, frequent bowel movements, occasional 
blood present in the stool, intermittent diarrhea with 
associated abdominal cramps, periodic urgency, and occasional 
incontinence; these symptoms also are indicative of colitis 
that is no more than moderately severe, with frequent 
exacerbations.

3.  Service connection is currently in effect for ulcerative 
colitis, rated as 30 percent disabling.

4.  The veteran has a high school education, and has 
completed higher education coursework in the area of physical 
therapy.  He has employment experience in carpentry, 
landscaping, and painting, and is currently employed as a 
property manager. 

5.  The veteran's service-connected disability is not of such 
a nature and severity as to prevent him from securing or 
following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
ulcerative colitis are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7323 (2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.  

A September 2005 post-rating RO letter notified the veteran 
and his representative of VA's responsibilities to notify and 
assist him in his claims.  The letter requested that the 
veteran advise the RO as to whether there was medical 
evidence showing treatment for ulcerative colitis.  This 
letter also informed the veteran that he may be entitled to 
compensation at the 100 percent rate if he is unable to 
secure and follow a substantially gainful occupation solely 
due to his service-connected disabilities, but before 
unemployability could be considered the claimant must meet 
the criteria of schedular rating of 60 percent for a single 
disability or a combined rating of 70 percent for multiple 
disabilities, or his service-connected disability presented 
such an exceptional or unusual disability picture, that 
application of the regular schedular standards was 
impractical.  The letter also provided notice of what was 
needed to establish entitlement to a higher rating (evidence 
showing that the condition had worsened).  Thereafter, the 
veteran and his representative were afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
The letter further specified what records VA was responsible 
for obtaining, to include Federal records, and the type of 
records that VA would make reasonable efforts to get.  
Additionally, the letter requested that the veteran furnish 
any evidence that he had in his possession that pertained to 
his claims.  The Board finds that this letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the February 2000 and August 2003 rating actions on 
appeal.  However, the Board finds that any delay in issuing 
the 38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of the adjudication, in that his claims were fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 ((Fed. Cir. 2006).  As indicated 
below, as a result of RO development and the Board remand, 
comprehensive documentation, identified below, has been 
associated with the claims file and considered in evaluating 
the veteran's appeal.  After the issuance of the RO's 
September 2005 notice letter and additional opportunities to 
provide information and evidence pertinent to the claims 
under consideration, the RO readjudicated the veteran's 
claims on the basis of all the evidence of record in April 
2006 (as reflected in the SSOC).

Hence, the Board finds that the VA's failure in not 
fulfilling VCAA notice requirements prior to the RO's initial 
adjudication of the claims is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC and SSOCs, 
and that this suffices for Dingess/Hartman.  The Court also 
held that the VA must provide information regarding the 
effective date that may be assigned, and such notice was 
provided in a March 2006 letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claims, to include 
obtaining available post-service VA medical records through 
April 2006.  In November 1999, September 2000, August 2003, 
and June 2006, the veteran was afforded comprehensive VA 
examinations in connection with his claims, reports of which 
are of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  
The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Factual Background

An August 1998 VA colonoscopy report shows that the veteran 
had moderate erythema of the distal transverse colon, the 
descending colon, the sigmoid colon and the rectum.  There 
was also edema, superficial erosions and blunting of the 
vascular pattern from the rectum to approximately 65 cm.  The 
inflammation was worse between 30 and 65 cm, but the entire 
mucosa was involved to 65 cm.  There were no masses or polyps 
found and no complications with the study.  The diagnosis was 
ulcerative colitis.

The veteran submitted VA treatment records dated from 
December 1998 to November 1999.  The records show that the 
veteran received regular treatment for his ulcerative 
colitis.  During this period, he complained of symptoms such 
as frequent bowel movements, with a report of four to six 
bowel movements a day in a December 1998 record, seven to 
nine bowel movements a day in a January 1999 record, and over 
10 bowel movements a day according an August 1999 record.  
With the exception of a February 1999 record that showed that 
the veteran complained of rectal bleeding, the remaining 
records showed that he had no rectal bleeding.  A January 
1999 record shows that the veteran had gained weight and was 
up 14 pounds from his last visit.  He had also started a 
weight lifting program.  The January 1999 and August 1999 
records also showed that the veteran had mild dysplasia.

The veteran was scheduled for a VA examination in November 
1999; however, he was not able to be examined because he left 
due to problems with his bowel movements.  Therefore, a VA 
physician reviewed the veteran's medical records, as the 
veteran had been followed closely in the VA gastrointestinal 
clinic.  It was noted that the veteran's last colonoscopy was 
performed in October 1999.  At that time, the study was 
notable for haustral loss in the sigmoid colon, descending 
colon, and transverse colon.  There were pseudopolyps 
distally.  There was erythema and ulceration in the proximal 
descending, splenic flexure, and transverse colon.  The 
distal most area actually appeared to be slightly better than 
the more proximal regions because of a probable association 
with his topical therapy.  Symptomatically, the veteran had 
been having frequent bowel movements upwards of ten a day or 
occasionally greater.  These were small volume bowel 
movements.  He also had significant tenesmus and a sense of 
urgency.  He had had some response to the various measures 
prescribed.  Most recently in November 1999, because of his 
ongoing tenesmus, urgency and frequency of bowel movements, a 
new prescription was started with hope that his condition 
would improve.  Endoscopic biopsies were performed in October 
1999, which showed acute and chronic colitis, mucosal 
hyperplasia, focal ulceration and hemorrhage, and 
inflammatory polyp.  An August 1998 biopsy showed acute and 
chronic colitis, which was evidence of focal hemorrhage and 
one biopsy showed mild dysplasia.  It was noted that the 
veteran did have some degree of weight loss from 200 pounds 
in January 1999 to 180 pounds in October 1999, but had since 
regained some of that weight and his most recent weight was 
196 pounds.  He had no evidence of anemia.  The diagnosis was 
ulcerative colitis, which was chronic dating back to 1984, 
involving the entire bowel with active disease.

January to August 2000 VA treatment records show continued 
treatment of the veteran's ulcerative colitis.  A January 
2000 record shows that the veteran had almost normalized 
stools, and he was having good bowel movements in the morning 
and having much less urgency.  An August 2000 record shows 
that for the last three weeks, the veteran had been having 
two days every week of increased stool frequency up to 15 
times a day, with mild cramps and few streaks of blood.

An August 2000 letter from a private physician, T.D., M.D., 
states that based on review of the veteran's September 1999 
clinical record, the veteran was having 10 bowel movements a 
day, cramping, and bleeding.  The private physician opined 
that at the time of the medical record, the veteran would 
have been disabled from working at Electric Boat.

In September 2000, the veteran underwent a VA examination.  
The veteran complained of loose stools, and some occasional 
blood.  He complained of some weight loss in the past six 
months and stated that he had sometimes 10 to 15 loose bowel 
movements a day, but further admitted that he had not been 
taking all of his medications as was prescribed for him.  
Physical examination revealed that he was 270 pounds and 
well-nourished.  He appeared to be slightly overweight.  He 
was currently working as a landscaper.  The diagnosis was 
ulcerative colitis.

December 2000 to July 2003 VA treatment records show regular 
treatment for the veteran's ulcerative colitis.  The records 
show that the veteran's weight gain and weight loss 
fluctuated.  In a December 2000 record, it was noted that he 
reported having approximately 10 bowel movements a day, but 
he related the frequency of bowel movements to stress, now 
that he was taking final examinations.  The remaining records 
showed that his bowel movements were about six to seven per 
day.  The records showed that he reported experiencing no 
bleeding.  An April 2002 colonoscopy revealed moderate 
scattered edema with granularity throughout the colon, 
minimal activity and no dysplasia on biopsies.  A July 2002 
record showed that the veteran was working as a company 
manager for a real estate company.

In his January 2003 formal application for a TDIU, the 
veteran indicated that he had been employed on a continuous 
basis since 1994 and that he frequently lost time from work 
due to his service-connected disability.  He stated that from 
1994 to 1997 he was self-employed on a full-time basis as a 
carpenter; from 1997 to 1999 he worked on a part-time basis 
for 30 hours per week as a landscaper; from 1999 to 2001 he 
worked full-time as a painter at a large company, and he lost 
this job because of time lost from work; and, from 2001 to 
the present he had worked full-time as a property manager, 
and had a flexible schedule for now.  He also indicated that 
he had completed at least three years of higher education in 
the area of physical therapy.  The veteran further stated 
that he had lost a total of three jobs in the past because of 
his colitis, as this condition required him to make frequent 
bathroom trips while on the job, and that similarly, his 
colitis had kept him from being able to finish college 
courses in his field of study.

In August 2003, the veteran underwent a VA examination.  He 
reported that his symptoms had been waxing and waning in 
severity.  On average, he had seven to eight bowel movements 
a day, of which three or four occurred in the morning.  He 
reported minimal blood streaks on rare occasions.  His bowel 
movements were affected by his daily stress level.  About 
twice a week, he got an urgent need to have a bowel movement, 
which interrupted his work and made him feel embarrassed.  It 
was also difficult to explain the frequent interruptions of 
work.  He denied any fever, but admitted to rare chills.  He 
also lost about 25 pounds from working out regularly in the 
gym.  He complained of lack of sleep, mainly to insomnia.  At 
night, he was up three to four times and had two to three 
bowel movements.  The stool consistency varied from soft to 
loose or watery at times.  The VA physician noted that the 
veteran was having an inconvenience due to his erratic bowel 
pattern, but remained healthy and able to work out in the 
gym.

VA treatment records dated from September 2003 to March 2004 
are of record.  A September 2003 VA treatment record shows 
that the veteran had a colonoscopy in June 2003 that revealed 
chronic mild inflammation in the left side of the colon on 
biopsies.  There was no dysplasia.  He reported having good 
and bad days and on a bad day, he had over 10 bowel movements 
per day, which could be very loose; however, there was no 
blood in the bowel movements, but occasional cramping, with 
no pain.  He did have occasional urgency, but no fevers or 
chills.  His appetite was fair and weight was stable over the 
summer, but he had lost approximately 15 pounds.  A December 
2003 VA treatment record showed that the veteran reported 
having six to eight bowel movements per day, rarely with some 
bleeding of bright red blood.  For the past five days, the 
veteran had had lower abdominal discomfort with increased 
loose bowel movements.  A March 2004 VA treatment record 
shows that the veteran reported that his loose bowel 
movements were much improved.  He still had occasional 
urgency, but not too bad and had about 10 bowel movements per 
day, but stated that he was doing well.  He had no bleeding 
and his appetite was good.  His weight was stable.

In June 2004, a colonoscopy was conducted at the VA medical 
center and revealed minor inflammatory changes and mucosal 
atrophy of the colon, cecum, ascending, transverse, 
descending, sigmoid, and rectum.  It was negative for 
dysplasia or tumor.  The colon, hepatic flexure showed 
chronic active colitis, and the colon, splenic flexure showed 
mild chronic active colitis.

In January 2006, a colonoscopy was conducted at the VA 
medical center and revealed a normal terminal ileum.  The 
cecum had innumerable, small one to two mm white, loosely 
adherent plaques with "peppered" appearance throughout the 
ascending colon and cecum.  These had the appearance of 
microabcesses or small pseudomembranes.  The transverse colon 
was relatively normal appearing, spared compared to proximal 
and distal colon.  The descending, sigmoid colon and rectum 
had "lead pipe" appearance with loss of features such as 
haustra and vascular markings consistent with chronic 
colitis.

A March 2006 VA treatment record shows that the veteran 
reported having six to seven soft but formed bowel movements 
a day, with no bleeding, no abdominal pain, and now tenesmus.  
He had lost about 10 pounds in the last few months with 
decreased appetite.  He believed he had increasing frequency 
of stools compared to years past on the same medical regimen.  
The VA physician stated that the veteran had inflammation and 
purulence , but no dysplasia, according to his most recent 
colonoscopy.  He had increasing stool frequency with mild 
weight loss and anorexia.  There was no evidence for 
malabsorption by labs.

In June 2006, the veteran underwent a VA examination, during 
which he reported that his symptoms came in waves.  He 
currently felt that his symptoms were fairly well controlled.  
He described periodic increases in number of bowel movements 
with cramping and blood in stools in the month prior to his 
January 2006 colonoscopy.  Since that time, after being 
treated with antibiotics, his symptoms had improved.  He 
reported an average of approximately five bowel movements per 
day in the daytime, with two to three more bowel movements 
during the night.  He experienced abdominal cramping mostly 
occurring while recumbent on his left side and improved after 
having a bowel movement.  He had not noted any blood in his 
stool in several months, but reported frequent mucous.  He 
had urgency and reported occasional incontinence of small 
amounts of rectal leakage.  He had gone five to six months 
with good control of his symptoms and with feeling normal; 
however, he also experienced periods of exacerbation with 
bowel movements of up to 12 times a day with increased 
cramping.  His last exacerbation occurred last fall from 
November until January after his colonoscopy and treatment 
with an antibiotic and an increase in his Mesalamine.  He 
described this waxing and waning of his symptoms occurring 
over a matter of months.  Overall, he felt his symptoms were 
worse, meaning that he had an increase in frequency of bowel 
movements over the last several years.  He reported that his 
appetite was good.  He also reported constant fatigue, which 
he attributed to insomnia and lack of sleep secondary to need 
for nocturnal bowel movements.  He attempted to control his 
weight and exercised regularly.

The VA physician noted that the veteran's most recent 
biopsies from January 2006 were consistent with infectious 
versus acute colitis.  It was also noted that the veteran had 
a history of mild dysplasia in 1998; however, all biopsies 
had been negative for dysplasia since that time.  The 
diagnosis was ulcerative colitis, moderately severe.  The VA 
physician stated that the veteran's symptoms were fairly 
controlled at the present time.  It was noted that the course 
of ulcerative colitis was variable and generally included 
periods of flare-ups with worsening of symptoms and increased 
bowel movements.  It was noted that the veteran's weight was 
stable without any change since 2003.  He did not exhibit any 
evidence for malnutrition and his general state of health was 
good.  He possessed no extra gastrointestinal manifestations 
of ulcerative colitis and he had no history of complications.  
It was the VA physician's opinion that the veteran's 
ulcerative colitis was moderately severe.  Further, the 
physician stated that while the veteran was inconvenienced by 
the need for frequent bowel movements and at times, had a 
sense of urgency, he had remained gainfully employed as do 
many people with ulcerative colitis.  The veteran was 
currently working 40 hours a week as a landscaper.

The VA physician noted the opinion given by the August 2000 
private physician, Dr. T.D., which was based on the veteran 
having 10 bowel movements a day, cramping, and bleeding.  The 
VA physician stated that the August 2000 private physician's 
opinion noted that the veteran had increased stress, which 
was a factor in increased and aggravated symptoms of 
ulcerative colitis.  It was unclear to the VA physician 
whether the August 2000 private physician's opinion was based 
upon employment in the veteran's current job or was a general 
opinion of employability; however, the VA physician noted 
that since the date of that opinion, the veteran had remained 
gainfully employed for six years.  Therefore, the June 2006 
VA physician opined that the impact of the veteran's 
ulcerative colitis on his employability would not render him 
unable to obtain or retain substantially gainful employment 
despite the inconvenience of his symptoms.

III.  Analysis

A.  Increased Rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where the question involves one for an increased rating, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).).

The RO has evaluated the veteran's ulcerative colitis under 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2006), pursuant to 
which ulcerative colitis is rated.  Under this diagnostic 
code, a 30 percent rating is assigned when ulcerative colitis 
is moderately severe, with frequent exacerbations.  A 60 
percent rating is warranted for severe ulcerative colitis, 
with numerous attacks a year and malnutrition, with health 
fair only during remissions.  A 100 percent rating is 
warranted for pronounced ulcerative colitis, resulting in 
marked malnutrition, anemia, and general debility, or with 
serious complications such as a liver abscess.

Considering the record in light of the criteria noted above, 
the Board finds that the criteria for a rating in excess of 
30 percent for ulcerative colitis have not been met.

A 60 percent rating requires severe ulcerative colitis with 
numerous attacks a year and malnutrition, with his health 
only fair during remissions.  38 C.F.R. § 4.114, Diagnostic 
Code 7323 (2006).  The veteran's symptoms included frequent 
bowel movements up to 15 per day, occasional blood present in 
the stool, intermittent diarrhea with associated abdominal 
cramps, periodic urgency, occasional incontinence, 
intermittent insomnia, no fever, and rare chills.  The Board 
finds that these symptoms are consistent with frequent 
exacerbations, which are the criteria for a 30 percent 
rating.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2006).  In 
addition, the June 2006 VA physician opined that the 
veteran's disability was moderately severe. 

Moreover, and, perhaps more significantly, the record 
includes no signs that the veteran suffers from malnutrition.  
The November 1999 VA examiner noted that the veteran had no 
evidence of anemia and the September 2000 VA treatment 
records showed that the veteran was well-nourished.  Although 
the March 2006 VA treatment record showed that the veteran 
had mild anorexia, the more recent June 2006 VA examination 
report noted that the veteran's weight had been stable for 
the past three years and he did not exhibit any evidence of 
malnutrition.  Further, although the veteran's weight has 
fluctuated during the pendency of the claim, it appears that 
his weight loss is due to regular exercising and following a 
low fat diet.  Additionally, there is no evidence of record 
to suggest that the veteran's overall health has ever been 
fair only during remissions, or for that matter has ever been 
less than fair at any point as a result of his colitis.

In summary, the Board must conclude that the criteria for the 
next higher rating under Diagnostic Code 7323 of 60 percent, 
for severe ulcerative colitis, with numerous attacks a year 
and malnutrition, with health fair only during remissions, 
have not been met.  It logically follows that the criteria 
for the assignment of any higher rating under that diagnostic 
code likewise have not been met.

The Board also points out that no higher evaluation is 
warranted under any other potentially applicable diagnostic 
code providing for assignment of any higher evaluation.  
While impairment of sphincter control of the rectum and anus 
is evaluated under Diagnostic Code 7332, which provides for 
both 60 and 100 percent ratings, in this case, examiners have 
noted, on several occasions, that the veteran has good 
sphincter tone, notwithstanding his complaints of occasional 
leakage.  The Board also points out that the pertinent 
diagnostic codes for rating gastrointestinal disabilities are 
not to be combined; rather, a single rating is to be assigned 
that reflects the predominant disability picture.  See 38 
C.F.R. § 4.114 (2006).  Here, the veteran's predominant 
disability picture resulting from ulcerative colitis is best 
evaluated under the provisions of Diagnostic Code 7323, the 
diagnostic code specifically for evaluation of his service-
connected disability.

For all the foregoing reasons, the claim for a rating in 
excess of 30 percent for ulcerative colitis must be denied.  
In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

B.  TDIU

Under the applicable criteria, total disability ratings for 
compensation based upon individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

In this case, the veteran's sole service-connected 
disability-ulcerative colitis-is rated as 30 percent 
disabling, as noted above; clearly then, the minimum 
percentage requirements for a TDIU set forth in 38 C.F.R. § 
4.16(a) are not met.  

However, even when these percentage requirements of 38 C.F.R. 
§ 4.16(a) are not met, a TDIU on an extra-schedular basis 
(and pursuant to specially prescribed procedures) may 
nonetheless be granted in exceptional cases when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. §§ 3.321(b), 4.16(b).  Hence, the Board must still 
consider the question of whether the competent evidence 
establishes that the veteran is, in fact, unemployable.

The central inquiry is whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to a veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment resulting from 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.

The Board points out that the veteran is currently working 
and has reported that he has been working since 1997, which 
is prior to the date of his claim for a TDIU.  Moreover, 
although the veteran has asserted that he has lost jobs 
because of his disability (due to frequent bathroom breaks), 
and has not been able to complete his education because of 
his disability, a June 2006 VA examiner has opined that the 
veteran's disability, although an inconvenience, does not 
render the veteran unemployable.  The record also contains a 
private medical opinion that tends to support the veteran's 
claim.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board acknowledges the opinion of the August 2000 private 
physician that the veteran's disability rendered him unable 
to be employed at his current position.  However, in this 
case, the Board finds the opinion of the June 2006 VA 
physician the more probative opinion on the question of 
whether the veteran's service-connected disability, in fact, 
renders him unemployable.  The June 2006 VA physician stated 
that he had reviewed the August 2000 private physician's 
opinion and noted that, although the veteran may not have 
been able to work at the time of the August 2000 opinion, he 
had been gainfully employed for the subsequent six years 
after that opinion was rendered.  In addition, the June 2006 
VA physician rendered his opinion after review of the entire 
claims file, which includes the veteran's most recent 
clinical records and his employment history.  As the veteran 
is currently employed and has remained employed during the 
course of his appeal, and the most convincing medical 
evidence shows that he is not rendered unemployable due to 
his service-connected disability, the Board finds that a TDIU 
is not warranted.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

A rating in excess of 30 percent for ulcerative colitis is 
denied.

A TDIU is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


